Berry, J.
All the important questions raised in this case, except one, are disposed of by the opinion of this court at this term in Solomon Bergman against this defendant. The question peculiar to this case is as to the right of the plaintiff, as a stockholder not in. arrears, to a loan upon her stock, which she has duly applied for, and to grant which the defendant association is in funds properly applicable to that purpose. From the decision in plaintiff’s favor of the questions considered in the Solomon Bergman Case, it follows that this question is determined in plaintiff’s favor by article 4, section. 1, of the defendant’s by-laws, which reads as follows: “Each stock-*283bolder, not in arrears, for each $200 of stock he may hold in this corporation, shall be entitled to receive a loan of two hundred dollars ($200) from its funds at six per cent, interest.”
Judgment affirmed.